PER CURIAM.
Appellant raises two issues on appeal, only one of which has merit. Appellant’s conviction on count two, armed robbery, is reversed. Brown v. State, 430 So.2d 446, 447 (Fla.1983) (‘What is dispositive is whether there have been successive and distinct forceful takings with a separate and independent intent for each transaction.”) Accord Taylor v. State, 589 So.2d 997 (Fla. 1st DCA 1991), quashed on other grounds, 608 So.2d 804 (Fla.1992). In all other respects, appellant’s judgment and sentence are affirmed.
MINER, MICKLE and LAWRENCE, JJ., concur.